 


110 HRES 1182 EH: Expressing the sense of the House of Representatives that American flags flown on Federal Government buildings and on Federal property be made in the United States.
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1182 
In the House of Representatives, U. S.,

July 14, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that American flags flown on Federal Government buildings and on Federal property be made in the United States. 
 
 
Whereas, on June 14, 1777, the Stars and Stripes was officially adopted as the national flag of the United States; 
Whereas Francis Scott Key was so inspired by the sight of the American flag still flying over Baltimore’s Fort McHenry after a British bombardment that he wrote the Star-Spangled Banner on September 14, 1814; 
Whereas the American flag has 7 red and 6 white horizontal stripes; 
Whereas these stripes represent the 13 original States; 
Whereas the flag still has its field of blue, which represents the Union and contains 50 stars, one for each State; 
Whereas many brave men and women have fought and died for the freedoms that this flag represents; and 
Whereas the sight of this banner brings feelings of joy, courage, pride, and unity for all Americans: Now, therefore, be it  
 
That it is the sense of the United States House of Representatives that all American flags flown over Federal buildings be entirely produced in the United States. 
 
Lorraine C. Miller,Clerk.
